EXHIBIT 10.33

 

SECOND AMENDMENT

TO CREDIT AGREEMENT

 

THIS SECOND AMENDMENT TO CREDIT AGREEMENT (the “Amendment”) is made and dated as
of the 11th day of March, 2003 by and between DIEDRICH COFFEE, INC., a Delaware
corporation (the “Company”), and BANK OF THE WEST (the “Lender”).

 

RECITALS

 

A.                                   Pursuant to that certain Credit Agreement
dated as of September 3, 2002 by and between the Company and the Lender (as
amended, extended and replaced from time to time, the “Credit Agreement,” and
with capitalized terms used herein and not otherwise defined used with the
meanings given such terms in the Credit Agreement), the Lender agreed to extend
credit to the Company on the terms and subject to the conditions set forth
therein.

 

B.                                     The Company has requested the Lender to
amend the Credit Agreement in certain respects and the Lender has agreed to do
so on the terms and subject to the conditions set forth herein.

 

NOW, THEREFORE, in consideration of the above Recitals and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto hereby agree as follows:

 

AGREEMENT

 

1.                                       Financial Covenants.  To reflect the
agreement of the parties hereto to modify certain of the financial covenants
applicable to the Company, as of the Effective Date (as defined in Paragraph 5
below):

 

(a)                                  Paragraph 13(m) of the Credit Agreement is
hereby to read in its entirety as follows:

 

“13(m)             Minimum EBITDA.  Permit EBITDA of the Company and its
Subsidiaries on a consolidated basis to be less than:  (1) as of the end of the
Fourth Quarter of the Fiscal Year ending on July 2, 2003 and the First Quarter
of the Fiscal Year ending on or about July 2, 2004, in each case calculated for
such fiscal quarter and the immediately preceding three fiscal quarters,
$3,000,000.00; and (2) as of the end of the Second Quarter of the Fiscal Year
ending on or about July 2, 2004 and each fiscal quarter thereafter, in each case
calculated for such fiscal quarter and the immediately preceding three fiscal
quarters, $3,500,000.00.”

 

(b)                                 Paragraph 13(n) of the Credit Agreement is
hereby amended to read in its entirety as follows:

 

1

--------------------------------------------------------------------------------


 

“13(n)               Profitability.

 

(1)                                  Permit the combined net income of the
Company and its Subsidiaries, determined in accordance with GAAP, as of the end
of any fiscal quarter, other than the First Quarter of any Fiscal Year or the
Third Quarter of the Fiscal Year ending on July 2, 2003, to be less than $1.00
for such fiscal quarter; and

 

(2)                                  Permit losses as of the end of the First
Quarter of any Fiscal Year to be more than $400,000.00 for such First Quarter.”

 

(c)                                  A new Paragraph 13(q) is hereby added to
the Credit Agreement to read in its entirety as follows:

 

“13(q)               Cash Flow Coverage Ratio.  Permit as of the end of any
fiscal quarter the ratio of Cash Flow, calculated for such fiscal quarter and
the immediately preceding three fiscal quarters, to CPLTD, calculated for such
fiscal quarter and the immediately preceding three fiscal quarters, in each case
for the Company and its Subsidiaries on a consolidated basis, to be less than
1.75 to 1.00.”

 

(d)                                 The following new definitions are hereby
added to Paragraph 16 of the Credit Agreement in proper alphabetical order to
read in their entirety as follows:

 

“‘Cash Flow’ shall mean, with respect to any Person for any fiscal period:  (1)
net income after tax (exclusive of any extraordinary gains), plus (2) interest
expense, amortization expense, and depreciation expense, and minus (3) dividends
and distributions, all as determined in accordance with GAAP.”

 

“‘CPLTD’ shall mean, with respect to any Person for any fiscal period, the
current portion of long term debt plus the current portion of capitalized
leases, plus interest expense, as determined by such Person’s balance sheet for
such fiscal period in accordance with GAAP.”

 

2.                                       Fiscal Year 2003 Expansion Line.  The
parties hereto hereby acknowledge and agree that notwithstanding anything else
contained in the Credit Agreement, as of the Effective Date, the credit facility
provided under Paragraph 2 of the Credit Agreement is hereby terminated and the
principal amount of any and all FY 2003 Expansion Line Loans outstanding as of
the Effective Date is immediately due and payable without amortization.

 

3.                                       Fiscal Year 2004 Expansion Line.  With
respect to the credit facility provided under Paragraph 3 of the Credit
Agreement, the parties hereto hereby acknowledge and agree, notwithstanding
anything else contained in the Credit Agreement, that the Lender will not make
any FY 2004 Expansion Line Loan until the Lender has received and reviewed the
Company’s Annual Report on Form 10-K for the Fiscal Year ending on July 2, 2003
(the “ FY 2003 Annual Report”) required to be delivered pursuant to Paragraph
12(a)(1) of the Credit Agreement and that unless:  (i) the EBITDA of the Company
and its Subsidiaries on a consolidated basis as of the last day of the Fiscal
Year ending of July 2, 2003 is equal to or greater than $3,200,000.00, and (ii)
the net income of the Company and its Subsidiaries on a consolidated basis for
the Fiscal Year ending on July 2, 2003 is equal to or greater than $975,000.00,
each calculated using the financial information contained in the FY 2003 Annual
Report, the credit facility provided under Paragraph 3

 

2

--------------------------------------------------------------------------------


 

of the Credit Agreement shall be terminated and no FY 2004 Expansion Line Loans
shall be made under the Credit Agreement.  After the Lender has received and
reviewed the FY 2003 Annual Report, the Lender shall promptly notify the Company
in writing whether the financial tests set forth above have been met.  If the
Lender notifies the Company that such financial tests have been met, the Company
may on and after the date the Company receives such notice, request FY 2004
Expansion Line Loans subject to the terms and conditions set forth in the Credit
Agreement, including, without limitation, the provisions set forth in Paragraphs
3 and 10(b) of the Credit Agreement.

 

4.                                       Effective Date.  This Amendment shall
be effective as of the date first written above upon the date that the Lender
shall have received:

 

(a)                                  This Amendment, duly executed by all
parties signatory hereto;

 

(b)                                 Such corporate resolutions, incumbency
certificates and other authorizing documentation for the Company and the
Guarantors as the Lender may request; and

 

(c)                                  An amendment fee in an amount equal to
$10,000.00.

 

5.                                       Reaffirmation of the Loan Documents. 
The Company and each of the Guarantors, by executing this Amendment as provided
below, hereby affirms and agrees that:  (a) the execution and delivery by it of
and the performance of its obligations under this Amendment shall not in any way
amend, impair, invalidate or otherwise affect any of its obligations under the
Loan Documents to which it is party except to the extent expressly amended
hereby, (b) the term “Obligations” as used in the Loan Documents include,
without limitation, the Obligations of the Company under the Credit Agreement as
amended by this Amendment, and (c) except as expressly amended hereby, the Loan
Documents remain in full force and effect as written.

 

6.                                       Representations and Warranties.  The
Company and each of the Guarantors by executing this Amendment as provided
below, hereby represents and warrants to the Lender that:

 

(a)                                  It has the requisite power and authority
and the legal right to execute, deliver and perform this Amendment and has taken
all necessary corporate action to authorize the execution, delivery and
performance of this Amendment.

 

(b)                                 This Amendment has been duly executed and
delivered on its behalf and constitutes its legal, valid and binding obligation
enforceable against it in accordance with its terms.

 

(c)                                  There does not exist a Event of Default or
Potential Default.

 

(d)                                 None of such Persons has any existing
claims, counterclaims, defenses, personal or otherwise, or rights of setoff
whatsoever with respect to any of the Loan Documents, and the Loan Documents, as
amended hereby, constitute valid, legal, binding and enforceable obligations of
such Persons, as appropriate.

 

7.                                       No Other Amendment.  Except as
expressly amended hereby, the Credit Agreement and other Loan Documents shall
remain in full force and effect as written.

 

8.                                       Counterparts.  This Amendment may be
executed in any number of counterparts, each of which when so executed shall be
deemed to be an original and all of which when taken together shall constitute
one and the same agreement.

 

3

--------------------------------------------------------------------------------


 

[Signatures Page Following]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the day and year first above written.

 

 

DIEDRICH COFFEE, INC.,
a Delaware corporation

 

 

 

By:

/s/ Matthew C. McGuinness

 

 

Name:

Matthew C. McGuinness

 

Title:

Chief Financial Officer and Executive Vice President

 

 

 

 

By:

/s/ Matthew Kimble

 

 

Name:

Matthew Kimble

 

Title:

Assistant Secretary

 

 

 

 

BANK OF THE WEST

 

 

 

By:

/s/ Bruce Young

 

 

 

Bruce Young

 

 

Vice President

 

ACKNOWLEDGED AND AGREED TO:

 

COFFEE PEOPLE WORLDWIDE, INC.,
a Delaware corporation

 

By:

/s/ Matthew C. McGuinness

 

Name:

Matthew C. McGuinness

Title:

President

 

 

By:

/s/ Matthew Kimble

 

Name:

Matthew Kimble

Title:

Assistant Secretary

 

COFFEE PEOPLE, INC.,
an Oregon corporation

 

By:

/s/ Matthew C. McGuinness

 

Name:

Matthew C. McGuinness

Title:

President

 

 

By:

/s/ Matthew Kimble

 

Name:

Matthew Kimble

Title:

Assistant Secretary

 

5

--------------------------------------------------------------------------------


 

GLORIA JEAN’S, INC.,
a Delaware corporation

 

 

By:

/s/ Matthew C. McGuinness

 

Name:

Matthew C. McGuinness

 

Title:

President

 

 

 

 

By:

/s/ Matthew Kimble

 

Name:

Matthew Kimble

 

Title:

Assistant Secretary

 

 

EDGLO ENTERPRISES, INC.,
an Illinois corporation

 

 

By:

/s/ Matthew C. McGuinness

 

Name:

Matthew C. McGuinness

 

Title:

President

 

 

 

 

By:

/s/ Matthew Kimble

 

Name:

Matthew Kimble

 

Title:

Assistant Secretary

 

 

GLORIA JEAN’S GOURMET COFFEES CORP.,
an Illinois corporation

 

 

By:

/s/ Matthew C. McGuinness

 

Name:

Matthew C. McGuinness

 

Title:

President

 

 

 

 

By:

/s/ Matthew Kimble

 

Name:

Matthew Kimble

 

Title:

Assistant Secretary

 

 

GLORIA JEAN’S GOURMET COFFEES FRANCHISING CORP.,
an Illinois corporation

 

 

By:

/s/ Matthew C. McGuinness

 

Name:

Matthew C. McGuinness

 

Title:

President

 

 

 

 

By:

/s/ Matthew Kimble

 

Name:

Matthew Kimble

 

Title:

Assistant Secretary

 

 

6

--------------------------------------------------------------------------------